889 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, and Omer B. COLLINS, Plaintiffs-Appellants,v.Samuel J. PEDRO, Defendant-Appellee.
No. 87-5842.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

Before KEITH and KENNEDY, Circuit Judges, CELEBREZZE, Senior Circuit Judge.

ORDER

1
After the appeal was perfected in this case, the Supreme Court decided Doe v. United States, 56 U.S.L.W. 4708 (June 21, 1989), which clearly decides the issue presented in this appeal.


2
Accordingly, it is ORDERED that the order appealed from in the above-captioned case be vacated and that the case be remanded to the United States District Court with instructions to enter an order directing the appellee to sign a consent directive that meets the requirements of Doe v. United States, the form of which shall be agreed to by the parties.